Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-10-2007

USA v. Vitillo
Precedential or Non-Precedential: Precedential

Docket No. 05-4330




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Vitillo" (2007). 2007 Decisions. Paper 506.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/506


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                               Nos. 05-4330/4331/4332


                          UNITED STATES OF AMERICA

                                           v.

                   JOHN VITILLO, VITILLO CORPORATION and
                         VITILLO ENGINEERING, INC.

                                                    Appellants.



                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                              (D.C. No. 03-cr-00555-1)
                       District Judge: Hon. R. Barclay Surrick


                              Argued December 11, 2006

                      Before: SMITH and ROTH, Circuit Judges,
                               *IRENAS, District Judge

                             (Opinion filed June 25, 2007)




       *Honorable Joseph E. Irenas, United States District Judge for the District of New
Jersey, sitting by designation.
ROTH, Circuit Judge:


                         ORDER AMENDING SLIP OPINION

      IT IS ORDERED that the published Opinion in the above case, filed on June 25,

2007, be amended as follows:

      On page 21 of the first full paragraph, delete the last sentence:

         “Counsel also informed us that it was not uncommon for
         prosecutors to accompany agents into the field and later
         serve as trial counsel, provided that the prosecutors
         waited in the car while the search warrants were being issued.”


      and replace with:

          “Counsel also informed us that it was unusual, although not
          unheard of, for prosecutors to accompany agents into the field
          and later serve as trial counsel.”




                                               By the Court,



                                                      /s/ Jane R. Roth
                                                           Circuit Judge




Dated: August 10, 2007